[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-11166                   JANUARY 31, 2006
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                     D. C. Docket No. 04-60072-CR-KAM

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                      versus

RICHARD HINDS,

                                                           Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (January 31, 2006)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     In this direct appeal, Hinds challenges only his sentence. In light of the
Eleventh Circuit’s recent decision, United States v. Garcia, 405 F.3d 1260 (11 th

Cir. 2005), which was handed down after the decision of the district court, we

vacate and remand Hinds’ sentence for the purpose of determining Garcia’s

relevance, if any, to the instant case. We express no opinion on the merits of the

issues in the case.

      The judgment of conviction is AFFIRMED, but the sentence is VACATED

and REMANDED.




                                          2